department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-805179-99 uil memorandum for associate district_counsel san diego cc wr sca sd from joseph w clark senior technician reviewer branch general litigation cc el gl br2 subject this memorandum responds to your general litigation transmittal_memorandum dated date in which you requested that we pre-review your memorandum to revenue_officer colette frias collection division-large dollar group laguna niguel california regarding a_trust in which the above referenced taxpayer is a beneficiary you conclude that the taxpayer’s interest in the trust is not recoverable through the use of a nominee levy because normal lien and levy procedures are applicable against a taxpayer’s interest in a valid trust and there is no indication that the trust at issue in this case was not valid we will discuss the possibility of the use of normal lien and levy procedures this document is not to be cited as precedent issues whether the terms of the trust prevent the attachment of the federal_tax_lien what collection device if any should be used to collect from the taxpayer's interest in the trust conclusions the taxpayer has a property interest in the trust subject_to the federal_tax_lien despite the spendthrift discretionary and remainder_interest provisions we believe that this property interest is limited to the payments to be made as provided for by the trust a suit to foreclose the federal_tax_lien would be the collection action if any that we would recommend gl-805179-99 facts the facts are as follows the taxpayer’s mother and stepfather established a_trust for the benefit of several beneficiaries including the taxpayer under the terms of the trust the taxpayer’s share was put into a benefit trust as stated in of the trust the settlors intended that the taxpayer have the use of the income and principal of the trust that the trust assets not be available to the taxpayer’s creditors and that the trust be a discretionary_trust not basic support_trust the benefit trust also provides that the trustee shall pay to or apply for the benefit of as much of the net_income as the trustee in the trustee's discretion shall deem necessary for proper health maintenance support and education in addition should the trustee determine that the income payments are insufficient he shall pay to or apply for the benefit of a sum out of the principal as the trustee in the trustee's discretion deems necessary for proper health maintenance support and education of the taxpayer the trust further provides that the taxpayer has the power to change the trustee at will finally the trust provides that the taxpayer may designate the beneficiary of the balance of the trust which is undistributed at the time of the taxpayer's death if he fails to do so the balance is to be paid the taxpayer's children discussion the key question presented is whether the taxpayer has an interest in the trust which is subject_to the attachment of the federal_tax_lien your office in addressing a nominee issue states that because the taxpayer's children have under california law a vested_remainder interest in the trust assets subject_to displacement by the taxpayer the taxpayer does not have property interest in the trust assets under california law to which the federal_tax_lien could attach the existence of the remainder interests under california law may indicate as your office suggests that there is no merger under state law the existence of the remainder interests do not however indicate that the taxpayer has no property interest subject_to the tax_lien instead in asserting that the lien does not attach beneficiaries and trustee sec_1 the taxpayer was designated the first trustee under the terms of the trust but apparently never served as trustee the current trustee is the person designated as the second trustee under the trust in your memorandum you cited ammco ornamental iron inc v wing cal app 4th cal rptr 2d as you noted the facts of ammco are substantially_similar to the facts here including the fact that the beneficiary was named but did not serve as trustee and that he could designate who would receive the remaining trust property thereby divesting the named holders of the remainder_interest gl-805179-99 in the past have typically argued that the spendthrift and discretionary provisions of a_trust prevent lien attachment however it is now well settled that spendthrift provisions which are state-created exemptions cannot defeat a federal_tax_lien see eg 622_f2d_387 8th cir 550_f2d_682 1st cir 152_f2d_582 5th cir in 261_f2d_705 9th cir the ninth circuit held that the taxpayer's interest in a_trust could be reached by the federal_tax_lien observing although a_trust is a spendthrift trust or a_trust for support the interest of the beneficiary can be reached in satisfaction of an enforceable claim against the beneficiary d by the united_states to satisfy a claim against the beneficiary restatement trusts supp there is no doubt that the paramount right to collect taxes of the federal government overrides a state statute providing for exemptions f 2d pincite footnotes omitted the issue presented by discretionary provisions is generally more complicated discretionary trusts are trusts which do not provide a standard for distributions in such trusts the trustee has absolute uncontrolled discretion to pay or not to pay the beneficiary as he sees fit restatement of trusts second a support_trust on the other hand provides that the trustee shall pay from the income and principal of the trust funds necessary to support the beneficiary restatement of trusts second however we note that the theory of case is different in ammco the issue was not whether the lifetime beneficiary had any property interest in the trust rather is was whether he was the sole beneficiary of the trust such that the court would ignore the legal fiction of the trust and permit the beneficiary’s creditor to reach the trust assets gl-805179-99 where a_trust gives the trustee uncontrolled absolute discretion with respect to the distributions if any made to a beneficiary the beneficiary has no basis to compel the trustee to make a distribution therefore he does not have any interest which is subject_to the federal_tax_lien on the other hand a beneficiary does have a right to property subject_to the federal_tax_lien where under state law he can force the trustee to act as is the case with a support_trust see eg 550_f2d_797 2d cir cert_denied 434_us_826 the trust involved in united_states v taylor provided that the trustees shall pay to the beneficiary so much of the income from the trust as the trustees deemed necessary for the proper care maintenance and support of the beneficiary the court found t he taxpayer has a lifetime enforceable equitable right to support from the income of the trust the discretionary feature is limited to the trustees' determining the amounts they deem 'necessary' for the taxpayer's proper care maintenance and support the provision that the 'trustees shall pay' is mandatory and conveys the intent of the testator that his son is to receive support payments from the net_income of the trust if he needs support if the trustees refuse to act or act unreasonably a court of competent jurisdiction may be invoked to obtain an order compelling the trustees to act in the exercise of discretion of course the beneficiary is still only entitled to payment which will satisfy the terms of the trust that is he could not compel distribution of the entire amount held in trust unless the trust so permits and the entire amount is necessary to meet his support needs like the trust here the trust in magavern gave discretion to the trustee it provided that the trustee shall pay whatever part of the income or principal that he deems necessary for the comfortable support maintenance and or education of the beneficiaries the court held that the taxpayer-beneficiary had a property right subject_to attachment because under new york law a beneficiary could enforce his right to the trust property against a trustee who declines to use the discretion afforded him under the trust compare pulizzotto v united_states u s t c big_number d n j trust merely gives the trustee the power to distribute but does not command action gl-805179-99 254_fsupp_752 n d cal the court concluded that the provision regarding the distribution of the principal phrased as a grant of absolute discretion empowers the trustees to invade the principal when the trust income is insufficient the court concluded that the taxpayer would have an enforceable right in this regard the courts will compel an honest exercise of discretion by the trustees f_supp pincite we believe that here the taxpayer has at a minimum the right to an amount necessary for his health maintenance support and education as provided in the trust and that that right is subject_to collection however one twist in this case is the fact that the settlors in the trust stated the intention that the trust be a discretionary rather than support_trust generally the extent to which a beneficiary has an interest in a_trust will depend on the manifestation of intention of the settlor restatement of trusts second sec_128 here while the settlors state that they intend the trust to be a discretionary one the language they used is the typical support_trust language we cannot accurately predict how a court would read these apparently conflicting provisions however we believe that the trust provisions taken as a whole cut against it being a discretionary_trust given the support language used and the ability of the taxpayer to reach the entire trust at will however even though the taxpayer could name himself trustee and could also designate the beneficiary of the remainder_interest as we wishes including his own estate we do not believe that the service can reach the entire trust absent showing that the entire amount held in the trust is necessary for his health maintenance support and education we believe that the right to select himself as trustee does not render the entire trust available for collection because if he named himself trustee he would as trustee be legally obligated to honor the terms of the trust even though as a practical matter he could raid the trust with compare first of america trust company v united_states u s t c big_number in which the court held that the trust was discretionary with respect to the principal where the trust provides that the trustee shall pay the income and so much of the principal as the trustee in his sole discretion deems necessary for the support comfort and welfare to the beneficiaries the opinion does not provide the specific language used in the provision on distribution from the principal therefore we are not certain how in differs from the language used with respect to income distribution despite stating that the taxpayer has no interest in the trust your office did note that in addition to levying on distributions which are actually made to the taxpayer the service can also levy on sums which can be reasonably be determined to be necessary for the proper health maintenance support and education of the taxpayer gl-805179-99 impunity in addition we believe that the right to designate alternative payees thereby divesting his children of their interest also does not render the entire trust subject_to collection while he can designate the remainder as he chooses he cannot make the money available to himself to enjoy while he is alive we see an analogy to life_insurance_proceeds in 357_us_51 the supreme court found that the right to change the beneficiary even to designate his estate to receive the proceeds gives him no right to receive the proceeds while he lives cf 215_f2d_641 it would be anomalous to view as ‘property’ subject_to lien proceeds never within the insured's reach to enjoy u s pincite here there is no step which could take to obtain an unrestricted right to use the trust assets thus we have concluded that the federal_tax_lien attaches to right to receive payments necessary for his proper health maintenance support and education as determined by the trustee if were trustee and violated the terms of the trust the remaindermen would have a cause of action against him however he could divested the remaindermen of their interest by naming his estate or a straw_man as the residual beneficiary and then raided the trust although there would still be the legal_obligation to abide by the terms of the trust there would be no one with standing to challenge him gl-805179-99 if you have any questions contact the attorney assigned to this matter pincite- or
